         Case 1:17-cr-00391-PGG Document 106 Filed 11/01/18 Page 1 of 1




                           DOMINIC F. AMOROSA
                                ATTORNEY-AT-LAW
                           244 FIFTH AVENUE, SUITE A246
                            NEW YORK, NEW YORK 10001

                                            212 406 7000

                            Email: lawoffices@dfamorosa.com

November 1, 2018


Hon. Paul G. Gardephe
United States District Judge
Foley Square
New York, New York 10007

Re: United States v. Borker, 17 CR 391 (PGG)


Dear Judge Gardephe:

On October 19th I filed a motion for return of property seized from Defendant
under search warrant. On October 31st, the Government returned to Defendant
numerous items seized during the search. Given the return of these items,
Defendant withdraws his motion. However, because Defendant has not had an
opportunity to personally inspect the items returned, and to match the inventory of
items returned with the actual items returned, as he remains in custody, he reserves
the right to re-file the motion after he does such an inspection.


Respectfully submitted,
------------------/s/--------------------
Dominic F. Amorosa
